Citation Nr: 9914226	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-13 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

To be clarified.


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 15, 1954 to 
February 24, 1955.  He died on June [redacted], 1995.  The 
appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the Boston, Massachusetts 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claims of service 
connection for the cause of the veteran's death, to include 
dependency and indemnity compensation and accrued benefits, 
and for death pension benefits.  As will be discussed below, 
it is unclear precisely which actions of the RO are before 
the Board.  

The appellant was scheduled for and notified of a personal 
hearing before a Member of the Board sitting at the RO.  The 
appellant failed to appear at that hearing.  


REMAND

Initially, the Board notes that the extent of the issues on 
appeal must be clarified prior to appellate review.  The 
appellant submitted an Application for Dependency and 
Indemnity Compensation (DIC), Death Pension and Accrued 
Benefits by a Surviving Spouse in December 1995.  In March 
1996, the RO notified the appellant that her claim for 
"death benefits" had been denied because the veteran did 
not have the requisite service.  In an April 1996 letter to 
the RO, the appellant offered a statement made in response to 
"my claim that was denied," and outlined her arguments 
regarding the length of the veteran's service. 

In an April 1996 deferred rating action, the RO determined 
that it would send the appellant a letter explaining the 
recent denial, rather than a statement of the case (SOC).  
That letter was mailed to the appellant in May 1996, 
explaining why she was not eligible for death pension 
benefits.  The appellant returned a copy of that letter to 
the RO with the handwritten notation "[Y]es, I am going to 
appeal your decision."  In a separate statement received at 
the RO in May 1996, the appellant reiterated her arguments 
and indicated that the reason the veteran was discharged from 
service was "heart related."  

The RO did not respond to the appellant's handwritten 
notation and considered the May 1996 statement as a claim of 
service connection for the cause of the veteran's death.  In 
a November 1996 rating action, the RO denied service 
connection for the cause of the veteran's death.  An SOC 
referencing that issue was issued to the appellant that same 
day.  The appellant was informed that she must file her 
appeal with the RO within 60 days from the date of the letter 
or within the remainder, if any, of the one-year period from 
the date of the letter notifying her of the action which she 
had appealed.  

In a letter to the appellant dated shortly thereafter, the RO 
informed her that her claim for benefits had been denied 
under all theories of entitlement:  DIC, Death Pension and 
accrued benefits.  In explaining the denial of the claim for 
death pension, the RO noted that the claim could not be 
processed because the appellant's current income information 
was not on file. 

The appellant submitted an Improved Pension Eligibility 
Verification Report in November 1996.  In a letter to the 
appellant dated later that same month, the RO indicated that 
her application for benefits had been received and was being 
evaluated.  The appellant submitted a copy of that letter in 
February 1997 with her handwritten notation inquiring about 
the status of her claim.

On a VA Form 9, dated in January 1997, but date stamped as 
having been received at the RO in April 1997, the appellant 
requested a personal hearing before a Member of the Board at 
the RO.  As noted, she was scheduled for such a hearing in 
March 1999, but failed to appear.

From a review of the procedural history, it is unclear 
whether the issues contested by the appellant have been 
accurately characterized.  The Board finds that the 
appellant's April 1996 statement can reasonably be construed 
as a "timely" notice of disagreement (NOD) as to the March 
1996 denial of pension benefits, especially considering that 
she referred to various reasons why she believed that 
decision was wrong.  For a NOD to be acceptable, and thereby 
place the burden on VA to furnish a SOC, the NOD need only 
include language that expresses dissatisfaction with the 
decision in question.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.26, 19.27 (1998).  The April 1996 statement 
from the appellant exceeds that threshold.  Consequently, the 
RO should issue the appellant a SOC on the issue of 
entitlement to death pension benefits and give her an 
opportunity to perfect an appeal. 

It is unclear which statement the RO considered as a NOD 
prior to issuing the November 1996 SOC.  While the SOC 
included laws and regulations pertaining to service 
connection for the cause of death only, the rating action 
prepared at the same time included consideration of other 
theories of entitlement.  Given that the appellant had 
expressed disagreement with the denial of death pension and 
her arguments regarding the veteran's period of service, 
coupled with the RO's conflicting reasons for denying death 
pension benefits (inadequate service or lack of income 
information), the Board finds that the case must be remanded 
in order to afford the appellant a SOC complete enough to 
allow her to present arguments before the Board.  38 C.F.R. 
§ 19.29.

While it has not been determined which statement the RO 
considered to be the NOD, the Board also notes that it 
appears that the RO did not address the question of whether 
the appellant filed a timely substantive appeal as to the 
issue of service connection for the cause of the veteran's 
death.  The date of mailing of the SOC and the dates on which 
the appellant submitted the initial notice of disagreement 
(NOD) and the VA Form 9 suggest that further development is 
required to determine whether an appeal within the meaning of 
38 C.F.R. § 20.200 was filed as to the claim.  This is 
required because the Board does not have jurisdiction to act 
if a timely NOD and timely appeal were not filed with respect 
to each issue.  Roy v. Brown 5 Vet. App. 554 (1993).  
Further, a remand is required in order to afford the 
appellant adequate notice and opportunity to comment on this 
jurisdictional question.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should issue a statement of 
the case on the issue of entitlement to 
death pension benefits and notice that a 
timely substantive appeal must be 
received if the appellant wishes to 
complete an appeal as to that additional 
issue.

2.  The RO should determine whether a 
timely substantive appeal was received as 
to issues of service connection for the 
cause of the veteran's death and 
entitlement to DIC.  In doing so, the RO 
should identify which of the appellant's 
statements it characterizes as a NOD.  If 
it is determined that a SOC was issued 
prior to the filing of a NOD and that the 
appellant filed a timely NOD, a 
supplemental statement of the case should 
be issued to the appellant and she should 
be advised that in order to complete her 
appeal she must file a substantive appeal 
within 60 days.  If it is determined that 
the appellant submitted a timely NOD and 
substantive appeal, the RO should return 
the case to the Board after providing the 
appellant the laws and regulations 
pertaining to timeliness of appeals and 
informing her that the Board may find 
that the appeal was not timely and she 
should make any arguments as to its 
timeliness.  If it is determined that the 
appellant did not submit a timely 
substantive appeal, the RO should notify 
the appellant and furnish appellate 
rights. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


